536 U.S. 981
CLAYv.UNITED STATES.
No. 01-1500.
Supreme Court of the United States.
August 26, 2002.

1
C. A. 7th Cir. [Certiorari granted, ante, p. 957.] Motion of the Solicitor General to amend the order granting petition for writ of certiorari and stating the question presented granted. Order granting petition for writ of certiorari amended to read as follows: Certiorari granted limited to the following question: "Whether petitioner's judgment within the meaning of 28 U. S. C. `final' of conviction became § 2255, par. 6(1), when the Court of Appeals issued its mandate on direct appeal or when his time for filing a petition for writ of certiorari expired."